Citation Nr: 9931088	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  93-25 529	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of an L4-L5 semi-hemilaminectomy and diskectomy, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1984 to July 
1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1992 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In October 
1995, January 1997, and  April 1998, the Board remanded this 
case to the RO.  The only issue remaining in appellate status 
is listed on the front page of this decision.  


FINDING OF FACT

The veteran failed to report for a VA examination which was 
scheduled for December 9, 1998 for the purpose of fully 
evaluating the severity of the veteran's service-connected 
back disability.


CONCLUSION OF LAW

The veteran's claim for entitlement to an increased rating 
for postoperative residuals of an L4-L5 semi-hemilaminectomy 
and diskectomy is denied.  38 C.F.R. § 3.655(b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the April 1998 remand decision, when this claim 
was previously remanded by the Board in January 1997, the 
Board directed the RO to schedule the veteran for a VA 
examination based on the language of 38 C.F.R. § 3.655 
(1999).  In pertinent part, 38 C.F.R. § 3.655(b) (1999) 
provides that when a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  As noted in the Board's 
January 1997 remand, in order for the veteran's claim to be 
adjudicated under 38 C.F.R. § 3.655 (1999), a VA examination 
must have actually been scheduled for the veteran and the 
veteran must have failed to report for that examination.  In 
the last April 1998 remand decision, the Board pointed out 
that previously, the RO had not scheduled a VA examination as 
the veteran's address was not known.  The Board acknowledged 
that the act of scheduling the veteran for an examination 
when his address was unknown and when the veteran had not 
contacted the VA to inform the VA of his current address, 
might be seen as an exercise in futility, the VA required 
that the veteran be so scheduled.  

In compliance with the Board's April 1998 remand decision, 
the RO exhausted all efforts to contact the veteran directly 
and through his representative.  The veteran's father was 
even contacted in an effort to notify the veteran of his need 
to report for a VA examination, his need to provide 
information regarding medical treatment of his service-
connected back disability, and in order to inform him of the 
provisions of 38 C.F.R. § 3.655.  The veteran has never 
responded to any VA communication.  Moreover, the veteran 
failed to report for a VA examination which was scheduled for 
December 9, 1998 for the purpose of fully evaluating the 
severity of the veteran's service-connected back disability.  
The veteran's representative has acknowledged the veteran's 
failure to respond to VA communication and his failure to 
report for VA examinations.  

38 C.F.R. § 3.655(b) (1999) is quite clear.  With respect to 
a claim for an increase, when a claimant fails to report for 
an examination scheduled in conjunction with such a claim, 
the claim shall be denied.  Accordingly, the veteran's claim 
for entitlement to an increased rating for postoperative 
residuals of an L4-L5 semi-hemilaminectomy and diskectomy is 
denied.  38 C.F.R. § 3.655(b) (1999).


ORDER

The appeal is denied.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 

